MEMORANDUM **
Jasbinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). We deny the petition for review.
The IJ had reason to question Singh’s credibility regarding his identity as a Sikh because he appeared at the hearing with short hair, clean shaven, without a knife and without a bracelet, and provided conflicting testimony regarding his appearance. See Sidhu v. INS, 220 F.3d 1085, 1092 (9th Cir.2000) (stating that when IJ has reason to question applicant’s credibility, IJ may require applicant to corroborate testimony or offer credible explanation for failure to corroborate). In this case, the documents provided by Singh introduced more inconsistencies about his identity and adherence to Sikhism. Substantial evidence therefore supports the credibility determination. See Pal v. INS, 204 F.3d 935, 938 (9th Cir.2000).
Without credible testimony Singh failed to establish a protected ground and we uphold the agency’s denial of asylum and withholding of removal. See Farah, 348 F.3d at 1156. Because the evidence in the record does not establish that Singh would more likely than not be tortured if returned to India, we uphold the agency’s determination that protection under CAT is unavailable. See Almaghzar v. Gonzales, 457 F.3d 915, 922-23 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.